Case 1:21-cv-00487-JMF Document 163 Filed 08/10/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

xX
WILLIS RE INC., et al., :
Plaintiffs, :

: 21-CV-487 (JMF)
-v- :

: ORDER

PAUL HERRIOTT, :
Defendant. :
xX

JESSE M. FURMAN, United States District Judge:

The parties were ordered to show cause in writing by August 5, 2021, if they believed
that any of the three exhibits currently under seal should remain under seal. See ECF No. 146, at
62. The parties have not done so. Accordingly, the Clerk of Court is directed to lift the viewing
restrictions on ECF No. 121 so that it is available for public viewing.

SO ORDERED. CO) ,
Dated: August 9, 2021

New York, New York TESSE M-FURMAN
nited States District Judge
